Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 29, 2022

The Court of Appeals hereby passes the following order:

A22A1180. RAYSHUN DORSEY v. SUNSHINE MANAGEMENT, LLC.

      In this dispossessory action, the magistrate court entered judgment in favor of
the plaintiff Sunshine Management, LLC, and the defendant Rayshun Dorsey
appealed to the superior court. The superior court also entered judgment in favor of
the plaintiff, and the defendant filed this direct appeal. We lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003) (punctuation
omitted); see also OCGA § 5-6-35 (a) (1). Because the defendant did not follow the
proper procedure for requesting appellate review in this case, we lack jurisdiction,
and this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/29/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.